Case 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 1 of 79

UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

LYNEE BONEY :
Plaintiff : CIVIL ACTION
Vv. : 19-CV-2309
MYDOC URGENT CARE
Defendants
PRAECIPE TO ATTACH DOCUMENTS
TO BRIEF OF DEFENDANT
TO THE CLERK:

Kindly attach the documents appended hereto as Ex. “A” to Defendant’s Brief in Support

Respectfully pe

WILLIAM 7 . FOX, ESQUIRE
Attorney AN FOXVESG

1626 Pine Street

Philadelphia, PA 19103

(215) 546-2477

of Defendant’s Motion To Dismiss.
Case 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 2 of 79

Exhibit “A”
Summary of Employees Full Time and Part Time

CONFIDENTIA

wom ee LL wee ed oy

Staff Line-Up for each location: 1) Medical Provider 2) Medical Assistant 3) Front Desk
(two full time medical assistants double as xRay, one full time front desk staff doubles as xRay)

1420 Locust Street

Full Time Staff
1

2
3
4
5

2017
Staff First Name and Last Name Initial

al a2 a a4

Position

Medical Provider

Poonam. Poonam Poonam Amy

Medical Assistant/xRay Karen] Karen Tyrone Tyroneff
Medical Assistant Part Time Staff Katef Kate ff
Front Desk Chris f Chris. Chris 4 Chris
xRay/Front Desk Shaneil 4 Shanell ¢ Shanell Sf Shanell t

Travel Between Offices Front Desk Chris D.

Medical Assistant / xRay Tyrone E.

. 3717 Chestnut Street
Full Time Staff
6 Medical Provider John p John Mehrnaz g penne g
7 Medical Assistant/Xray PT Staff Tyrone E. Martha Martha a
8 Front Desk Rich £ Rich @ Rich Rich @f
Part Time staff
. . Crystal
Medical Provider RoIGh(1shr/wk) —_Etizabeth G sone/avey Gofwi)
Lynn F. (5 hr/wk on Sundays)
. Rebeccah 4 (Shr/wk,
weekend)
niaiflao Lauraff (10hr/wk, weekend)
Billing/FrontDesk Angle (20hr/wk) Scottie Bache sng
Salary Range
Medical Provider $50-60/hr.
Medical Assistant $14-16/hr,
Front Desk $14-16/hr, O01
xray $25/hr. 0 0 0
    

   

$ identifica num
Shamo, address, and ciP code
Social sac

1420 Locust ST, RIA =
PHILADELPHIA PA 19192 a

 

Emp ovens finst namin ania al Tastee | apa e bone
pi Nansta ae plas hs sae Retrement Thitpat
AMY DeueuEDEie SCS &

COPY FOR EMPLOYER [4 Giher
2.$25 for 25 pa

? Reimb t
PHILDELPHIA Bajestegqens7 ta sur oe
FEmployoo's addross and ZIP codo y

[15 State] Employnrs No

-Do No, ~~ = 20738200] a fees pS, otc,

26730.00

Dopartmont of tho Treasury-intemal Ravenue Sarvico OMB #@ 1545-0000

 
 
 

 

 

a Be
REV 12/21/17 ose

    
   
 
     

 

MYDOC URGENT CARE
1420 Locust ST, RIA
PHILADELPHIA PA 19102

POONAM Sée

BENSALEM ieee,

 

106635454

COPY FOR EMPLOYER

  
  

2.$25 for 25 pa
Reimbursement
PA SUI EE

  

 

 

 

 

 

2017

 
  
   

n,n
21 Fame stale |

}os ren 8 Aad sca Qrovider

( ii Redarecl Poonam)

Rysk 3 Laser Pare Stkb Gr det] Cncloge gf

ment 14 Filed 10/22/19 Page 4 of eUAPIES Lie

Empl 2 fica ¢ laentsrtses 12a See instructions for Box 12 2de5, tips, other compensation 2 Federal icome tax withheld
ee SG 00] re
MYDOC URGENT CARR a os

82070.
2070.

    
  

q
bead
a

    

  
  
  
 

Led

 

ee

  

 

0
0

 

   

 

      

 

300.00
150.00
57.45

  
 

 
   

 

   

CO00G2
ry
i LONFIDENTIAI
ent14 Filed 10/22/19 Page 5 of 79 LONFIDEN HAL
Doc UrgenGage 2:19-cv-02309-PBT Docum
1420 Lovie St RIA
PA 19102

Direct Deposit

 

 

 

 

 

 

 

 

 

 

 

 

ee 8 Pay Stu SR freee esa,

Employee Pay Stub Check number: DD1301 Pay Period: 12/18/2016 - 12/31/2016 Pay Date: 01/02/2017
Br
Employee SSN
Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 13:30 50.00 675.00 675.00 Checking - “"""""0681 541.78
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee -26.39 26.39 Sick 0:00 0:00
Medicare Employee Add! Tax 0,00 0.00 Vacation 0:00 0:00
Federal Withholding -34,00 -34,00
Social Security Employee -41.85 41.85 Memo
Medicare Employee -9.79 9.79 Direct Deposit
PA - Withholding -20.72 20.72
PA- Unemployment -0,47 -0.47
-133,22 -133.22

Net Pay 541.78 541.78

yDee Urgent Care, 1420 Locust St, R1A, PA 19102 sy O00 53
19 Page 6 of 79 ae
myDoe UrgentCage 2:19-cv-02309-PBT Document 14 Filed 10/22/ g CONFIDENTIAL

1420 Locust St, RIA
PA 19102

—_e«

Direct Deposit

A
gh

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee Pay Stub Check number; DD1622 Pay SSE 11/18/2017 Pay Date: 1 4/22/2017
a,
Employee SSN
Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 60:00 50,00 3,000.00 82,070.00 Checking - ******9g81 2,225.58
Deductions From Gross Current YTD Amount Paid Time Off Earned YTD Used Available
Simple IRA Vanguard -4,550.00 — Sick 0:00 0:00
Vacation 0:00 ‘
Taxes Current YTD Amount in
PHL - Payroll Employee 116.72 -3,030.60 | Memo
Medicare Employee Addl Tax 0.00 0.00 Direct Deposit
Federal Withholding 364.00 -10,464.00
Social Security Employee -186.00 -5,088.34
Medicare Employee ~43.50 -1,190,02
PA - Withholding -92.10 -2,519.57
PA - Unemployment -2.10 -57.45
EN -57.45
-B04.42 -22,349,98
Adjustments to Net Pay Current YTD Amount
Reimbursement 30,00 150.00
2.$25 for 25 patient bonus 300.00
SS ____ 300.00
30.00 450.00
Net Pay 2,225.58 55,620.02

myDoc Urgent Care, 1420 Locust St, R1A, PA 19102

Pougtet yp faiy Baggot
1420 Locust St RIA
PA 19102

 

 

 

 

wane. a a aan

Employee Pay Stub Check number: 26 (rarer aa ee Pay Date: 10/11/2017 _
aie ae

Employee SSN
°°) LRT DEE EI ay

 

 

 

 

 

Earnings and Hours Qty Rate Current YTD Amount Paid Time Off Eamed YTD Used Available
Hourly 42:00 60.00 2,520.00 2,520.00 Sick 0:00 0:00
Vacation R :
Taxes Current YTD Amount at ao
PHL - Payroll Employee -98.54 -98.54
Medicare Employee Addl Tax 0.00 0.00
Federal Withholding -246.00 -246.00
Social Security Employee ~156.24 “156.24
Medicare Employee -36,54 -36.54
PA - Withholding -77.36 -77.36
PA - Unemployment -1.76 -1.76
-616.44 -616.44
Net Pay 1,903.56 1,903.56

', ee ae payer io lol]
*

i os
gee | es
ar’

myDoc Urgent Care, 1420 Locust St, R1A, PA 19102 Powered by Intuit Payroll

CO0065
 

m iled 10/22/19 Page 8 of 79
:19-cv-02309-PBT Document 14 Fi fA -
myDoc UrgenOage 2:19-cv-02 | NFIDEN Ay
1420 Locust St, RIA TAL

PA 19102

 

 

 

 

 

 

 

 

 

 

 

 

 

Direct Deposit
Employee Pay Stub Check number: DD1646 re, Pay Period: 12/03/2017 - 12 aneieor7 ‘Pay Date: 12/20/2017 —
es

Employee N 4
‘a —_
Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 75:00 60.00 4,500.00 26,730.00 Checking - mmenengndag 3,290.37
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee -175.08 1,042.43 Sick 0:00 0:00
Medicare Employee Addi Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -636.00 -3,855.00
Social Security Employee -279.00 1,857.26 Memo
Medicare Employee -65.25 387.59 Direct Deposit
PA - Withholding ~138,.15 820.61
PA - Unemployment -3.15 -18,71

71,296.63 -7,781.60
Adjustments to Net Pay Current YTD Amount
Reimbursement 87.00 259.62
2.$25 for 25 patient bonus 25.00

87.00 284,62
Net Pay 3,290.37 19,233.02
a j
tH |
\ Jol
my } - “ wl) od |
Lash Pos
. /
U
ayDoc Urgent Care, 1420 Locust St, R1A, PA 19102 Powered by Intuit Payroll

COO005
79
Case 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 9 of

       
  
 
 
 

|b Employers Ident ication numbar
6,

CONFIDENTIAL

2 Federal incomo tax withhald
MYDOC URGENT CARE Re eae Tn
1420 Locust st, Ria Pe eS aa

PHILADELPHTA PA 19102
e&mploven's ficstoameand Inia a

 
 

name.
106635454

KAREN Gir

f Employeo's address and ZIP code

Form W-2 Wage and Tax S temont 20 TF

 
 
 
 

DS

Department of iho ‘Treasury-Intemal Revonuo Sonica

 

  
 
 

 

a oar Te
REV 12/21/17 osp

MYDOC URGENT CARE

    

32110.00
32110.0

     
   
    
  
 
 

1420 LOCUST ST, RIA

  

PHILADELPHIA PA 19102

tyrone Sr

106635454

 
 

COPY FOR EMPLOYER

 

2.$25 for 25 Pa
PA SUI EE 21.33

  

orl FT GE HZ
poSrhow © Key be unnele gist
/ Wrove replace Rarer
Lis $ Lacy Part hue fv Bot] Chclosed

000067
1420 Locust St, RIA
PA 19102

Karen Saggy

Direct Deposit

~ Employes Pay Stab
Employee Pay Stub Check number: DD1296
Employee

    
  

 

  

a es,

Pay Period: 12/18/2016 - 12/31/0018 ~~ Pay Date: ov/om0I7

 

 

 

CONFIDENTIAL

aan

 

Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 73:30 25.00 1,837.50 1,837.50 Checking - awtawene yas 1,333.38
Taxes Current YTD Amount Pald Time off Earned YTD Used Available
PHL - Payroll Employee -71.85 71.85 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -234.00 -234,00
Social Security Employee -113.93 -113.93 Memo
Medicare Employee -26.64 -26.64 Direct Deposit
PA- Withholding -56.44 56.41
PA- Unemployment ~1.29 1.29

-504.12 -504.12
Net Pay 1,333.38 1,333.38

lyDoc Urgent Care, 1420 Locust St, R1A, PA 191992

Powered by Intuit Payroll

000068
iled 10/22/19 Page 11 of m9
myDoc Urge@iaiag: 2:19-cv-02309-PBT Document 14 File CONFDENTI

1420 Locust St, RIA
PA 19102

Keren

Saeee

Direct Deposit

Soon ee-- Se rere tet

Employea Pay Stub

2a
Check number: DD1457

 

ere tne art nape inp,

 

Employee
Karen 4

 

 

ee

‘ay Period: 06/04/2017 - 08/17/2017
ee
SSN Status (Fed/State)

—

Single/Withhold

Pay Date: 08/21/2017
Allowances/Extra
Fed-1/0/PA-4/0

 

 

 

 

 

 

 

 

Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 78:45 25.00 1,968.75 26,118.75 Checking - *******54 45 1,412.36
Taxes Current YTD Amount Memo
PHL - Payroll Employee -76,.98 1,021.29 Direct Deposit
Medicare Employee Addl Tax 0.00 0.00
Federal Withholding 267.00 -3,636.00
Social Security Employee -122.08 -1,619.36
Medicare Employee -28.54 -378.72
PA - Withholding -60.44 -807.86
PA - Unemployment -1.37 -18.28
-556.39 “7,475.51
Net Pay 1,412.36 18,643.24

ayDoc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

600069
Document 14 Filed 10/22/19 Page 12 of 79

myDoc Urgdfiea@ee2:19-cv-02309-PBT PAN INP LP
1420 Locust St, RIA wuly F HF NV i (Al
PA 19102 —s ae

  

Direct Deposit

a a ee ae, Aan

Employee Pay Stub

 

 

 

 

 

 

 

 

 

 

 

Employee Pay Stub Check number: DD1399 Pay Date: 04/12/2017
Employee
TYRONE
Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 28:00 24.00 672,00 672.00 Checking - SENT OIG 551.22
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee -26.28 -26.28 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding ~22.00 -22.00
Social Security Employee -41.66 -41.66 Memo
Medicare Employee -9.74 974 Direct D i
PA - Withholding -20.63 -20.63 nee SSE
PA - Unemployment -0.47 -0.47
-120.78 -120.78
Net Pay 551.22 551.22
nyDoc Urgent Care, 1420 Locust St, RiA, PA 191 02 Powered by Intuit Payroll

CCO0LO
3 of 79
myDoc Urge@atsee 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 1

1420 Locust St, RIA CONF DEN TIAL

PA 19102 Ow |

 

Direct Deposit

 
  

a cee, uate

ey86 Pay St a iit ee
Employee Pay Stub Check number: DD1661 Pay Period: 12/0 2017 - 12/16/2017 Pay Date: 12/20/2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee SSN
TYRON «as
Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly ° 65:30 25.00 1,637.50 32,110,00 Checking - “Sree OOTD 1,573.79
Taxes Current YTD Amount Pai Time Off Earned YTD Used Available
PHL - Payroll Employee -63.71 -1,254.58 — Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding 0.00 -3,063.00
Social Security Employee 0.00 -1,889.30 Memo
Medicare Employee 0.00 ~441.85 Direct Deposit
PA - Withholding 0.00 935.49 "
PA - Unemployment 0.00 -21.33

-63.71 -7,605,55
Adjustments to Not Pay Current YTD Amount
2.$25 for 25 patient bonus 150.00
Net Pay 1,573.79 24,654.45

Powered by Intuit Payroll

COOCLt

nyDoc Urgent Care, 1420 Locust St, RIA, PA 19102
79
. /19 Page 14 of
t14 Filed 10/22
'19-cv-02309-PBT Documen

Case 2:19-cv-02

CONFIDENTIAL

——mployers Idant cation number , ee ee
© Employers name, Address, and ZIP code
MYDoc URGENT CARE

} Wiacs, ips, othereompencie Ts race al income ta, withhe
pe La 604 .(
1420 Locust ST, R1A

OR EREHIA PA 19102 Pie pate 7S “
lol Ployee's first namennd So 2 Vorifi

, ey eed |

SRO UE sie

  

       
  
 
 
  

  

1 On code OD henden dP Den efits
leat i Nenauaiied ang —————- = = Thee
ips 7 COPY FoR EMPLOYER
fe 2.$25 for 25 pa 225.00
SE Pa goursement
fEmplo o's address and ZIP codg reese
ope DL No, Stato incame ta iLo %

ft os
Copy ae UR

22.00
PA SUI EE
Form W-2 Wago and Tax Statem

 

10.29

 

   

do.) fPra3 «se apo
‘enn e Mecca
JOSH *

\ 6 e Lage () Gy Lo aby Dat | ein Uegeal

ecootLe
myDoc Urgeftag@ 2:19-cv-02309-PBT

1420 Locust St, RIA
PA 19102

Ketelove

Direct Deposit

rn, — A

Employee Pay Stub

Document 14 Filed 10/22/19 Page 15 of 79

Sr re a a,

 

  

 

CN
Pay Fleriod: 05/21/2017 - 06/03/2017 Pay Date: 06/07/2017,

Employee c: SSN —

 

 

 

 

 

 

 

 

Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 21:42 15.00 325.50 325.50 Checking - “**"6004 277.65
Taxes Current YTD Amount Pai Time Off Earned YTD Used Available
PHL - Payroll Employee -12.73 -12.73 Sick 0:00 0:00
Medicare Employee Add! Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding 0.00 0.00
Social Security Employee -20.18 -20.18 Memo
Medicare Employee 4,72 4.72 Direct Deposit
PA - Withholding -9.99 -9,99
PA - Unemployment +0.23 -0.23

~47.85 47,85
Net Pay 277.65 277.65

1yDoc Urgent Care, 1420 Locust St, RIA, PA 19102

Powered by Intuit Payroll

C000613
Document 14 Filed 10/22/19 Page 16 of 79

'19-cv- -PBT
myDoc Urgetr ASS 2:19-cv-02309
1420 Locust St,RIA pi ey
PA 19102 MY

 

Ketelove

 

Direct Deposit

 

 

 

 

 

 

 

Spies Bay Sg es a
Employee Pay Stub Check number: DD1651 Pay Petiod: 12/03/2017 - 12/16/2017 Pay Date: 12/20/2017
Employee SSN ~
Ketelove
Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 70:33 15,00 1,058.25 15,762.75 Checking - ****6001 1,017.08
Taxes : Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee A117 615.73 Sick 0:00 0:00
Medicare Employee Add! Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding 0.00 -604.00
Social Security Employee 0.00 -911.68 Memo
Medicare Employee 0.00 “213.22 Direct Deposit
PA - Withholding 0.00 -451.44 ener
PA - Unemployment 0.00 -10.29
41.17 -2,806.36
Adjustments to Net Pay Current YTD Amount
2.$25 for 25 patient bonus 225.00
Reimbursement 22.00
22.00
247.00
Net Pay 1,017.08 13,203.39
nyDoc Urgent Care, 1420 Locust St, R1A, PA 19102 Powered by Intuit Payroll

600014
f 79
Case 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 170

      
   

H oyers Identification num or
is joyors name, a Tess, ani code

ia See instructions for Box i2
MYDOC URGENT CARE

 

 

 

 

 

 

 

 

 

  
     
     
 

Wagon, ti S, other componsation 2 Fedoral income tax ithhold
$ 33752.25 3645. 0¢
12b Soclal aa 4 so) tax withhold
33752 .25 2092.64
126
1420 Locus? ST, RIA ¢ 33752.25 489.4]
T2d aot 5.
PHILADELPHIA PA 19102 Is
“Se Te Ta i Dependent care benefits
106635454

 

CHRISTOPHER

PHILADELPHIA ares)
{ Employoo's addross and 2

P cado
15 State] Em

 

 

 
  

 

2.525 for 25 pa
PA SUI EE

    

 
  

Form W-2 Wago and Tax Statement 2 0 1 7

 

ool ET at ue

JOSire ; heont Acs |s

\Sr2 Last faxed fer er] endoser

C00015
myDoc on ae 19-cv-02309-PBT
5 A]

1420 Locu
PA 19102

 

Direct Deposit

eee,

nena
Employee Pay Stub

Employee
Christophe

  
 

Earnings and Hours
Hourly

numbee ha
Check number: DD1294

Current YTD Amount

1,292.00 1,282.00

Taxes Current YTD Amount
PHL - Payroll Employee -§0.52 -50.52
Medicare Employee Add| Tax 0.00 0.00

Federal Withholding
Social Security Employee
Medicare Employee

PA- Withholding

PA - Unemployment

Net Pay

lyDoc Urgent Care, 1420 Locust St, R1A, PA 19102

-139.00 -139.00
~80.10 -80.10
-18.73 ~18.73
-39.66 ~39.66

-0.90 -0.90

~328.91 -328.91

963.09 963.09

9
Document 14 Filed 10/22/19 Page 18 of 7

_ SSN

 

a ee a ieee
— i

Pay Period: 12/18/2016 - 12/31/2016 Pay Date: 01/02/2017

 

Direct Deposit Amount
Checking ~ tee DAD 963,09
Paid Time off Earned YTD Used Available
Sick 0:00 0:00
Vacation 0:00 0:00

Memo
Direct Deposit

Powered by Intuit Payroll

GCO0LS
myDoc Urgetage 2:19-cv-02309-PBT
1420 Locust St, RIA
PA 19102

  

Christopher,

ill

Direct Deposit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sass SS BF Te
Employee Pay Stub Check number: DD1647 Pay Period: 12/03/2047 - 12/16/2017 Pay Date: 12/20/2017
Employee SSN
Christopher T homeo
Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 75:00 17.00 1,275.00 33,752.25 Checking - AREER A DAD : 950.81
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee -49.61 “1,319.02 — Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -137.00 -3,645,00
Social Security Employee -79.05 ~2,092.64 Memo
Medicare Employee -18.49 489.41 Direct Deposit
PA- Withholding -39.14 1,036.20
PA - Unemployment -0.90 -23.63

-324,19 ~8,605,90

Adjustments to Net Pay Current YTD Amount
2.$25 for 25 patient bonus 175.00
Net Pay 950.84 25,321.35

Powered by Intuit Payroll

000017

yDoc Urgent Care, 1420 Locust St R1A, PA 19102
as

 

     
      

REV 12/21/17 osP
b Employors dantificatlon number
Le Emplo

: 42a Seo instructions far Box 12
leans eat oe
MYDOC URGENT CARE

2 Fedaral income tax withheld

620.0 .
1420 Locust st, Ria vs aie 2: ee:

 

    
    

PHILADELPHIA PA 19102

“SSH es a |
SHANEL,

COPY FoR EMPLOYER

   

d Employno's 50c. Sec. no

6 Local wages, tips, ate.

Jor] pep eH

Jodie (x, hats Technolo sist i Aes kK

LS+ 3 Last payste Br Bot] endase o

000018
Document 14 Filed 10/22/19 Page 21 of ei aT

 

myDoc Urge ASE 2:19-cv-02309-PBT
1420 Locust s RIA
PA 19102

 

Direct Deposit

  

© Employes Pay Stab DOT BOT Ot BO Se —
Employee Pay Stub Check number: DD1316 Pay Period: mn Enea Pay Date: 01/16/2077
Employee SS| on
Shane ‘SOG.
Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount

 

 

 

 

 

 

Hourly 51:30 25.00 1,287.50 1,287.50 Checking - ***0930 996.23

Taxes Current YTD Amount paid Time Off Earned YTD Used Available
PHL - Payroll Employee -50.34 -50.34 Sick 0:00 0:00
Medicare Employee Adal Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -162.00 -162.00

Social Security Employee -79.83 -79.83 Memo

Medicare Employee 18,67 -18.67 Direct Deposit

PA - Withholding -39,53 -39.53

 

PA- Unemployment -0.90 ~0.90
. -351,27 -351,.27
Net Pay 936,23 936.23
yDoc Urgent Gare, 1420 Locust St, R1A, PA 19102 Powered by Intuit Payroll

000019
. f 79
myDoc UrgenO@ge 2:19-cv-02309-PBT Document14 Filed 10/22/19 Page 220 —

1420 Locust St, RIA
PA 19102

Shanell smal

Direct Deposit

 

 

 

woe

 

 

 

 

Employee Pay Stub ” Check number: bD1660

Employee

  
 
 

12103/2017 - tart6/2017

 

 
 

 

 

 

 

 

 

 

 

 

 

Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 71:00 25.00 1,775.00 42,620.00 Checking - ****9304 1,705.94
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee -69.06 “1,665.52 Sick 0:00 0:00
Medicare Employee Add! Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding 0.00 -5,832.00
Social Security Employee 0.00 -2,532.39 Memo
Medicare Employee 0.00 592.25 Direct Deposit
PA - Withholding 0.00 -1,253,97
PA - Unemployment 0,00 -28.59

-69.06 -11,904,72
Adjustments to Net Pay Current YTD Amount
2.$25 for 25 patient bonus 225.00
Net Pay 1,705.94 30,940.28

nyDoc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

0c0020
; 19 Page 23 of 79
t14 Filed 10/22/

-02309-PBT Documen

Case 2:19-cv-023

   
   

5 Employe

$ (dontificatio;
o

overs namo, a fa: an

B . —— eee
MYDOC URGENT CARE es

es, tins, other com ensation 2 Fedorat income tax Wwithhale
PS Sock] securiy wages ———~J 220 Y
1420 Locust ST, RIA Nac

| 4 Socjatsa

    
 

ity lax withhold
39050 2421.7
: 566.3:
PHILADELPHTA PA 19102
fEmployen's St name and in et =

JOHN

   

we

 
 

_—_,

      
     
   
  
 
 

S name, address, an ZIP

Sd

ee
MYDOC URGENT CARE

a
a

rp § 3000.00] a | em 12000. 001 .
ie PRL ZOP ivan winiay —

a eid
3865
6 leare tax withhold

1420 Locust ST, R1A
PH

    
  
 

  

ILADELPHIA Pa 1
Sven's first nameand

   
  
 
 

  

2.$25 for 25 pa
Healthcare Prem
Reimbursement

 

do] Ful dime 4

P0dthow MW cali cal Provele

Y\Mehrn aa Yeon “Sehuw
Sh 2 lar (A\ Stu fe Set Chlog eof

cD
cS
cm
cp

3
jet
myDoe Ur.
1420 Locust St, RIA
PA 19102

eae ose

Direct Deposit

Employee Pay Stub DD1295

Earnings and Hours Qty Rate Current
Hourly 28:30 55.00 1,567.50
Taxes Current
PHL - Payroll Employee -61.29
Medicare Employee Adil Tax 0.00
Federal Withholding -79.00
Social Security Employee -97.19
Medicare Employee 22.73
PA - Withholding ~48.12
PA - Unemployment ~1.10

-309.43
Net Pay 1,258.07

(Doc Urgent Care, 1420 Locust St, R1A, PA 19102

1,567.50

YTD Amount

-61.29
0.00
-79.00
-97.19
-22,73
~48.12
-1.10

-309.43

1,258.07

ae

oe i

C™ Period: 12/18/2016 - 12/31/0016 Pay Date: 01/02/2017
Employee SSN
"=

YTD Amount

Direct Deposit Amount
Checking - “PRON OPT 1,258.07
Paid Time Off Earned YTD Used Available
Sick 0:00 0:00
Vacation 0:00 0:00

Memo
Direct Deposit

Powered by Intuit Payroll

CC00Z<
iled 10/22/19 Page 25 of 79
myDoc Urgent-Gare?:19-cv-02309-PBT Document 14 Filed |

1420 Locust St, RIA
PA 19102

John Qua»

Direct Deposit

Employee Pay Stub Check number. DD 1449 cae

 

Pay Date: 08/07/2017

 

 

 

Employee SSN Status (Fed/State) Allowances/Extra
doh: Maried/Withheld Fed-3/0/PA.0/0
Earnings and Hours Qy Rate Current YTD Amount Direct Deposit Amount
Hourty 23:30 55.00 1,292.50 39,050.00 Checking - ***t*24677 1,053.49
Taxes Current YTD Amount Memo
PHL - Payroll Employee -50.54 “1,526.90 Direct Deposit
Medicare Employee Addl Tax 0.00 0.00
Federal Withholding -49.00 -4,290.00
Soclal Security Employee ~80,13 +2,421.10
Medicare Employee 18.75 -566.23
PA- Withholding -39.68 “1,198.82
PA - Unemployment -0.91 -27.34
-239.01 -10,030.39
Net Pay 1,053.49 29,019.61

nyDoc Urgent Care, 1420 Locust St, RIA, PA 191 02

Powered by Intuit Payroll

000023
myDoc Urg
1420 Locust St, RIA
PA 19102

MEHRNA Z qa

=

ee rae

Direct Deposit

One errr neta,

 

Check number. Db1420

iled 10/22/19 Page 26 of 79 _
- -PBT Document 14 Filed 10 nt
efease 2:19-cv-02309-PB |

  
 
 
  

~

  

 
  

SSN

 

‘,
y Period: 04/23/2017 - 05/06/2017 7 Pay Date: 08/10/2017

 

 

 

Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 55:00 52.00 2,860.00 2,860.00 Checking - ***™™™*g69 1,910.58
Taxes Current YTD Amount Pat Time Off Earned YTD Used Available
PHL - Payroll Employee ~111,83 -111.83 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -529,00 -§29.00
Social Security Employee -177.32 177.32. Memo
Medicare Employee -41.47 4147 Direct Deposit
PA - Withholding -87.80 -87.80
PA - Unemployment -2.00 2.00

-949.42 ~949.42
Net Pay 1,910.58 1,910.58

yDoc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

000024
myDoc UrgoteaSe 2:19-cv-02309-PBT

0 Locust St,
PA 19102

 

Direct Deposit

—~~=+---..

Employee Pay Stub

Employee
MEHRN,

MEHRNAZ

RIA

  

te

Check number: DD1656

Document 14 Filed 10/22/19 Page 27 of 79 {MUA 4

Pay Period: 12/03/2017 - 12/16/2017

(262017 Pay Date 1202017 —

SSN

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount

Hourly 83:09 54.00 4,490.10 66,841.70 Checking - orr"""0669 4,456.19
Healthcare Premium 65.00 801.00

83:09 4,555.10 67,642.79 ~—-Paid Time Off Earned YTD Used Available

Sick 0:00 0:00

Deductions From Gross Current YTD Amount Vacation 0:00 6-00
Simple IRA Vanguard -200,00 ~3,000.00

Memo
Taxes Current YTD Amount Direct Deposit

PHL - Payroll Employee 166.91 2,493.90
Medicare Employee Addl Tax 0.00 0.00
Federal Withholding 0.00 12,000.00
Social Security Employee 0.00 -3,865.80
Medicare Employee 0.00 -904.10
PA - Withholding 0.00 -1,914.20
PA - Unemployment 0.00 -43.65
-166.91 21,221.65
Adjustments to Net Pay Current YTD Amount
2.825 for 25 patient bonus 25,00 625.00
Reimbursement 243.00 2,465.05
268.00 3,090.05
Net Pay 4,456.19 46,511.10

nyDoc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

800025
  

, 28 of 79
t14 Filed 10/22/19 Page fr
Case 2:19-cv-02309-PBT Documen ONFID

iF
VY ic

   
       

REV l2y2is17 OSsP
(b Employars entification numbor

Sener Meni jen num a 42a ans for Box 7. es, tips SORT E a Te 2 Fedoral “— Tee Go
MYDoCc URGENT CARE 12b Soclaitsccunt 4 Social socurity ta withhaol
25168.16 1395.12
i2¢
1420 Locust ST, RIA $ 25168.16 326.28
12d
PHILADELPHIA PA 19109 ‘5
Noyess. fret nam ~Lstnang oe

106635454
1 jan 3 Rettoment “This pam,
MARTHA mite slew pay
oe COPY FOR EMPLOYER {iz fi Ci

ior
2.325 for 25 pa
PA SUI ER
f Employao's address and ZIP coda

 

 

15 Statel Emplo' Ors state 1D. No, 16 Stato wages ips, atc, 17 State income ta —|18 Local wa WOtC. | 9 Loeal income tax, 20 Locality name al
PA_| 20024408 aR SETS LS Simmnmee ote eee

25168.16 947.40 |PHT, = Payroll
Form W-2 Wage and Tax Stat 20 17 Dopantment of the ‘Troasury-intoma evenue Sorvice

 

OMB # 1545-0000

a)

Joy Ere
Teh | Aeeicsl AdSiSdanp
| im CK Terr |
)OSit, pen

f

\ bk a Last yor“ Stil ‘Chet Ose OJ

I

Mace repli Tree te low er
SY nese SIN dor]

ae)
Co
ee
oS
NO
53
iled 10/22/19 Page 29 of 79
myDoc Urgexf ge 2:19-cv-02309-PBT Document14 File CONFIDENTIy

1420 Locust St, RIA
PA 19102

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Direct Deposit
Employee Pay Stub Check number. 0D1498 Pay Peri in) Pay Date: 08/02/2017

Employee

 

  

 

 

 

 

Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 66:00 25,00 1,880.00 1,650.00 Checking - ""g79g 1,369.43
Taxes Current YTD Amount ——Paig Time Off Earnod YTD Used Avallabte
PHL - Payroll Emplayea -64.52 64.52 Sick 0:00 0:00
Medicare Employee Addi Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -38.00 ~38.00
Social Security Employee -102.30 -102,30 Memo
Medicare Employee 23.93 23.93 Direct Deposit
PA- Withholding -50.68 -50.68
PA - Unemployment 1,16 -1.16

-280.57 -280.57
Net Pay 1,369.43 1,369.43

yOoc Urgent Care, 1420 Locust St, R1A, PA 194 02 Powered by Intuit Payroll

900027
myDoc Urgert @g@ 2:19-cv-02309-PBT

1420 Locust St, RIA
PA 19102

MARTHA

Direct Deposit

Document 14 Filed 10/22/19 Page 30 of POM By

 

   

  

 

 

 

 

 

 

 

ayDoc Urgent Care, 1420 Locust St, R1A, PA 19102

 

Employee Pay Stub Check number: Db1655 Ba Period 12/09/2017 - 1238/2017, Pay Date: 12/20/0017
——

Employee
MARTHA
Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 98:45 27.00 2,666.25 25,168.16 Checking - ******g1493 2,598.85
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee -92.40 -947.40 — Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding 0.00 -1,166.00
Social Security Employee 0.00 -1,395.12 Memo
Medicare Employee 0.00 -326.28 Direct De osit
PA - Withholding 0.00 690.81 wt Deposi
PA - Unemployment 0.00 -15.75

-92.40 -4,541,36
Adjustments to Net Pay Current YTD Amount
2.825 for 25 patient bonus 25.00 1,275.00
Net Pay 2,598.85 21,901.80

Powered by Intuit Payroll

000028
Case 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 31 of CONFIDENT! Al

 

REV 12/21/17 osp

(CEioare mi dase Ura XX-XXXXXXX ase

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

tructions forBox 12 2905, tips, other companestion [2 Federal income tax wine
[js 38737.00 3690.00
MYDO! G E 3 Social socuri ges 4 Social secu a
© ERGENT CAR ve 3873700 2293.33
12¢ pdedicaro wanes and Hp G caro tax wilhheld
1420 LOcUSsT ST, RIA 5 38737.00 536.34
Tid Social en rity tip Allo 5
PHILADELPHIA PA 19102
2 Raployes’s first name. and init a ——— 8 Verification sods Ho Denendant cara henaiite——
106635454
it Nonqua id plans 13 See, Rethemant Tidat
RICHARD CL] © FF
; : COPY FOR EMPLOYER oF
2.525 for 25 pa 825.00
——— a Healthcare Prem 325.00
Reimbursement 1105.00
! Employeo's address and ZIP code ae : . PA SUI EE ie
5 State] & ers state 1.D. No. 16 Stat lips, atc. }.17 Stata Income tax 18 Local wages, etc.
£800 eS ep =, el cence endl
| 38737.00
Form W-2 Wago and Tax Statoment 2017 Department of the Treasury-Intomal Rovanue Service OMB # 1545-0008

 

 

 

 

orl TH

POSi. Front alesk

\b+9 Last pen Stu envloseal

0

 

b0029
m 7
Filed 10/22/19 Page 32 of

:19-cv-02309-PBT Document 14

myDoc Urgent Gs 2:19-cv

1420 Locust St, RIA
PA 19102

Richrd @a,

 

Direct Deposit

 

Employee Pay Stub Check number: DD1303

 

 

y

CONFIDENTIAL

7

Pay Date: 01/02/2017

 

 

 

Earnings and Hours Qty Rate Current YTD Amount Direct Deposit - Amount
Hourly 86:30 18.00 1,282.50 1,282.50 Checking - **2607 979.96
Taxes Current YTD Amount = Paid Time Off Earned YTD Used Available
PHL - Payroll! Employee -60.15 -50.15 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 ~—- Vacation 0:00 0:00
Federal Withholding -114.00 -114,00
Social Security Emptoyee “79.52 -79.52 Memo
Medicare Employee -18.60 -18.60 Direct Deposit
PA - Withholding -39.37 -39,37
PA- Unemployment -0.80 0.90

~302.54 ~302.54
Net Pay 979.96 979.96

yDac Urgent Gare, 1420 Locust St, RIA, PA 19702 Powered by Intuit Payroll

000030
 

2:19-cv-02309-PBT { NG
myDoc Urgent C28° PRAT
1420 Locust St, RIA

PA 19102

 

Direct Deposit

  

 

 

 

 

ao rrr

Employee Pay Stub Check number. DD1658 Pay Period: 12/03/2017/- 12/16/2017 Pay Date: 12/20/2017

 
 

 

 

 

 

 

 

 

 

 

 

 

 

Employee SSN
Richard G eer
Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 92:00 19.00 1,748.00 38,737.00 Checking - **2607 1,739.99
Healthcare Premium 35.00 325.00 Pald Th f
92-00 1,783.00 39,062.00 ‘aid Time O Earned YTD Used Available
Sick 0:00 0:00
Taxes Current YTD Amount Vacation 0:00 nog
PHL - Payroll Employee ~68.04 -1,513.76
Medicare Employee Addi Tax 0.00 0.00 Memo
Federal Withholding ° 0.00 -3,690.00 Direct Deposit
Social Security Employee 0,00 -2,293,32
Medicare Employee 0.00 -§36.34
PA - Withholding 0.00 1,135.56
PA - Unemployment 0.00 -25.89
25.89
-68,01 -9,194.87
Adjustments to Net Pay Current YTD Amount
2.$25 for 25 patient bonus 25,00 825.00
Reimbursement 1,105.00
25.00 1,930.00
Net Pay 1,739.99 31,797.13
lyDoe Urgent Care, 1420 Locust St, RIA, PA 19102 Powered by Intuit Payroll

COOG34
 
 
  

 
 
  

 

497.50

sccunty wanes

Toc Oe TOS-PBT—Bocument.ial Ried
MYDOC URGEN :19-cv- -
Taser 2949750

1420 LOCUST ST, RIA < 2 ~—

P Medicaro Wages and tips
sa = 29497 .50 427071
PHILADELPHIA PA 19102 s
‘e. Employee's fimtname.and init St name
/ 7 ; 1 0 6 6 3 5 45 4 it Nongual Ted plane fF] Sey, Retrement ~~ “Thad-pary|
NOI El

5752.00

4 Social securih tax wilhheld

1828.85

 

 

 

 

 

 

 

 

 

 
   

 

 

 

 

 

 

 

 

 

 

skek pay
COPY FOR EMPLOYER f Other = CI
PA SUI EE 20.65
d Em loyee's soc. sec. no
f Employee's address and ZIP code :
5 Stato] Employor: to 1.D. No, —_—..| 16 Stato wa es, fips, etc, A7 State | come ta, IS CCEA ~ _|.18 Local Inc oO tax 20 Locality nam
PA 2008 aa08 = —— nnn Bed SOP ea WEST ene anes
2949750 1153.39 [PHT = Payroll
Form W-2 Wage and Tax Statemant 2017 Dapartmont of the Troasury-Intornal Ravenue Sarvice OMB # 1545-0008
it ONFIDENTIAL
Mployors jeation numbor
13100.
MYDOC URGENT CARR i = | ng ot 00
100.00 812.20
1420 Locus? st, Ria =
a _13100.00 189.95
PHILADELPHIA PA 19102 $
lo, aleyes's fret namieand Inilial_————Tast name
YE ———EZ~EZ_

106635454

    
 

 

  

 

 

 

 

 

 

BLIZABETH . a
COPY FOR EMPLOYER ther cI
2.$25 for 25 pa 25.00
d Employoe's coc. Ste. no PA SUI EE 9.17
f Employee's address and 21
mployer: en? T i
2s meee LALO [= ~~ ge a PHL —"Bayroii ~
2 0 17 Departmont of the Troasury-Intamal Revenue Sorvice OMB # 1845-0008 : at z - : : Si Payroll

 

   

|b Employers idontiicatlon numbar ~~
(_c Employni S namo, ad

 

 

2a Seu instruciions far Box 12 Wages, tips, olhor com ensation 2 Federal Income tax withheld
Is

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

ee - 2b 3 Soclal sacunt wo? i.54 | 4 Social security tax withhata | came i G0
MYDOC URGENT CARE le 6257 TSA 387.99
re
120
1420 LOCUST ST, RIA Is 6257.54 90.73
12d 7 Social Socurity tips 8
PHILADELPHIA PA 19102 Is ee = a
omployao's jirst nameand nilial__ ast namo ____
_....» L06635454 fa Nenqusliied plans ~~ iy gee Hetenent =
ne |
CRYSTALS COPY FOREMPLOYER {igona——
Serene 2.$25 for 25 Ppa 50.00
ae Ta EmplovesS hoe —| PA SUI BE 4.38
{ Employeo's address and ZIP cada
loyar's No. 3 tip: tc.__]17 State income tax ca Str. — thecal income tax 20 Loeaiiy name
PA |2002 4408 ene a aa Won SRN none agb anne neg eee
0 PS eRe crores pa 6257.54 244.10 |PHL = Payroll
Form W-2 Wage and Tax Statemont 2017 Department of the Treasury-internal Revenue Service OMB # 1545-0008

 

 

 

 

Vi t\ kee (educa Prev Aan
Ms Week eng, Shifts, mors dE 1 week Aero Sniff

i
te

0600

Q.3
b

Cc
myDoc Urgent Giase 2:19-cv-02309-PBT Document 14 Filed 10/22/19

1420 Locust St, RIA
PA 19102

 

Direct Deposit

 

 

 

 

Page 35 of 79

ten:

CONFIDENTIAL

 

 

 

 

 

Employee Pay Stub Cheek number: DD1309 8/2016 - 12/31/2016 Pay Dale: OMB ——
Employee
Noi
Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 29:30 95,00 2,802.50 2,802.50 Checking - ***""2794 1,875.52
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee -109.58 -109.58 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -515.00 -515.00
Social Security Employee -173.76 173.76 Memo
Medicare Employee ~40.64 -40.64 Direct Deposit
PA- Withholding ~86.04 -B6.04
PA - Unemployment 1.96 -1.96

-926.98 -928.98
Net Pay 1,875.52 1,875.52

t fat Aine.

Doc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

000033
Document 14 Filed 10/22/19 Page 36 of 79

myDoc Urgent Gaase 2:19-cv-02309-PBT
1420 Locust St, RIA CONFIDENT! A [

PA 19102

 

Direct Deposit

 

 

 

 

 

 

 

 

 

 

 

 

&
ts ai rr
Employee Pay Stub Check number: DD1407 Pay Period: 04/09/2017 - 04/22/2017 Pay Date: 04/26/2017
Employee SSN Status (Fed/State) Allowances/Extra
0 itr erm SS Co See Fed-0/0/PA-0/0
Earnings and Hours ay # Rate Current YTD Amount Direct Deposit Amount
Hourly 33:00 95.00 3,135.00 29,497.60 Checking - mereeee 704 2,076.16
Taxes Current YTD Amount Memo
PHL - Payroll Employee ~122.58 -1,153.39 Direct Deposit
Medicare Employee Addl Tax 0.00 0.00
Federal Withholding -596.00 -5,752.00
Social Security Employee -194,37 -1,828.85
Medicare Employee 45.45 -427,71
PA - Withholding -96.24 -905.57
PA - Unemployment -2.20 -20.65
-1,058.84 -10,088,17
Net Pay . 2,076.16 19,409.33
Doc Urgent Care, 1420 Locust St, R1A, PA 19102 : Powered by Intuit Payroll

000034
myDoc Urgent C@qse 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page | 2g NE

1420 Locust St, RIA
PA 19102

Elizabet <a.

Direct Deposit

Employee Pay Stub Check number: DD1307

a

Pay Period: 01/01/2017 - 01/14/2017

Employee

  

Pay Date: 01/16/2017

 

 

 

Earnings and Hours on” Rate Current YTD Amount _ Direct Deposit Amount
Hourly 14:00 50.00 550.00 580.00 = Checking - *******"*4779 454.13
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee -21.51 -21.51 Sick 0:00 ° 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -15.00 -15.00
Social Security Employee -34.10 -34.10 Memo
Medicare Employee -7.98 7.98 Direct Deposit
PA - Withholding -16.89 -16.89
PA - Unemployment -0.39 -0.39
-95.87 -95.87
Net Pay 454.13 454,13
Doc Urgent Care, 1420 Locust St, R1A, PA 19102 Powered by Intuit peyroll
COOH AE,
Me aba
myDoc Urgent Gaase 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 38 of "CONFIDENTIAL
1420 Locust St RIA

 

 

 

 

 

 

 

 

PA 19102
Elizabeth
Direct Deposit
Employee Pay Stub Check number: DD1633 Pay Period: 11/19/2017 - 12/02/2017 Pay Date: 12/06/2017
Employee SSN Status (Fed/State) Allowances/Extra
Elizabeth Single/Withhold Fed-2/0/PA-0/0
Earnings and Hours ay” Rate Current YTD Amount Direct Deposit Amount
Hourly 10:00 50.00 500.00 13,100.00 Checking - *********4779 416.60
Taxes . Current YTD Amount Memo
PHL - Payroll Employee -19.45 -512.14 Direct Deposit
Medicare Employee Add! Tax 0.00 0.00
Federal Withholding -10.00 -1,061.00
Social Security Employee -31.00 -812.20
Medicare Employee -7.25 -189.95
PA:- Withholding -15.35 - -402.19
PA - Unemployment -0.35 -9.17
-83.40 -2,986.65
Adjustments to Net Pay Current YTD Amount
2.$25 for 25 patient bonus 25.00
Net Pay 416.60 10,138.35

Powered by Intuit Payroll

000036

nyDoc Urgent Care, 1420 Locust St, R1A, PA 19102
, 9 Page 39 of 79 a
myDoc een Eatbe 2:19-cv-02309-PBT Document 14 Filed 10/22/1 g MEIN
1A Mi

1420 Locust St
PA 19102

CRYSTAL M Oi,

Direct Deposit

weeee nae

Employee Pay Stub ~

Sue
Check number: DD1548

en

 

OR

Pay Period: 09/10/2017 - og/aa/a017 Pay Date: 09/27/2017

 

 

 

 

 

 

 

Employee SSN
CRYST) ~
Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 31:05 53.00 1,647.42 1,647.42 Checking - **™™*gggo 1,261.24
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee -64,42 “64.42 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -169.00 -169.00
Social Security Employee ~102.14 -102,14 Memo
Medicare Employee -23.89 23.89 Direct De osit
PA - Withholding 50.58 -50,58 P
PA - Unemployment “1.15 -1,15

411.18 -411.18
Adjustments to Net Pay Current YTD Amount
2.$26 for 25 patient bonus 25.00 25.00
Net Pay 1,261.24 1,261.24

Joc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

000037
myDoc Urgent Caase 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 40 of oe sesaps coy oe

1420 Locust St, RIA

 

 

 

 

 

 

 

 

PA 19102
CRYSTAL
Direct Deposit
-

Employee Pay Stub Check number: DD1648 Pay Period: 12/03/2017 - 12/46/2047 Pay Date: 12/20/2017
Employee SSN Status (Fed/State) Allowances/Extra
CRYSTAL Single/Withhold Fed-2/0/PA-1/0
Earnings and Hours aty Rate Current YTD Amount _ Direct Deposit Amount
Hourly 20:09 53.00 1,067.95 6,257.54 — Checking - ******9892 829.16
Taxes Current YTD Amount Memo
PHL - Payroll Employee 41.55 -244.10 Direct Deposit
Medicare Employee Addl Tax 0.00 0.00
Federal Withholding -82.00 -481.00
Social Security Employee -66.22 -387.97
Medicare Employee -15.48 -90,73
PA - Withholding -32.79 -192.12
PA - Unemployment -0.75 4.38

-238.79 1,400.30
Adjustments to Net Pay Current YTD Amount
2.$25 for 25 patient bonus 50.00
Net Pay 829.16 4,907.24

Doc Urgent Care, 1420 Locust St, RIA, PA 19102

Powered by Intuit Payroll

000038
<apioyers ; f hey 2 O PA 79
ers name, addin ae Ep ee PRT Documen Z| pasate page 41 Of TO 2 Fedaral income tax wihhal
MYDOC URGENT oSe. pp §—__ a 1296. OC
a ee tax wiihhatd
1420 Locust st, Ria ie Raamameseoe 4-90] 394.83

weuieara tax withheld

$

PHILADELPHIA PA 19102 a sana C0 en
-Siployeo's fret oameand Inulal_—— Ta ame :

ification code
LYNN oe Relrament Thee-pany]
lek pay

 

 

 

    

 

Form W-2 Waga and Tax Siatamant 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

loyer’s Idenillication numbar 12a See instructions for Box 12 1 Wagas, tips, other compensation 2 Fedaral income tax wilhhald
Leemployers name, address, and iP coda ial _— : 3952.50 Tes 184.00
+ Sesh aesuiiy Wanes ~~} Tape SaaS oR
MYDOC URGENT CARE Is 3952.50 213.44
42¢
1420 LOCUST St, Ria alt 3952.50 49.92
PHILADELPHIA PA 19102 Is
ployeo's first name an jaj__ Lastname a p-Nenifisation coda "ia Ranandent cam banal —
Gea At Nenquailiied plane 13 Sey, Rotrment Tapa
REBECCAH Qa, CO) ob
COPY FOR EMPLOYER 114 Other _
PA SUI EE 2.41

 

 

d Employee's soc. sac. no

f Employee's address and ZIP code

  

 

 

 

 

 

 

 

 

te} state 1,.D. No, 5 Slate Stips,cte, «Ar ti ee nsccrl ca 5, atc, 9 Locat ij x 20 Localii
#h(2008 4408 TS) “abe
3952.50 154.24 |PHL = Bayroit
Form W-2 Wage and Tax Statemont 20 17 Departmant of the feasury-Internal Revonue Service OMB # 1645-0008

Veurr NA JMweeks Cal Dron der
Lo ce kena Sh-Fts

C00039

roy
Case 2:19-cv-02309-PBT Document14 Filed 10/22/19 Page 42 of 79

 

myDoc Urgent Care PLP a VG oh TT
1420 Locust St, RIA \ ON i] N { iA
PA 19102 EE He ta YE LP hoe

Lynn.

Direct Deposit

ee

 

Employee Pay Stub Check number: DD1297 Pay Period: 12/18/2016 - 12/31/2016

Employee SN

Pay Date: 01/02/2017

 

 

 

Earnings and Hours Qty ¢ Rate Current YTD Amount _ Direct Deposit Amount
Hourly 32:00 52.00 1,664.00 1,664.00 Checking - ****7601 1,169.39
Taxes Current YTD Amount —— Paid Time Off Earned YTD Used Available
PHL - Payroll Employee -65,07 -65.07 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -250.00 -250.00
Social Security Employee 103.17 -103.17. Memo
Medicare Employee -24.13 -24,13 Direct Deposit
PA - Withholding -51.08 ~51.08
PA - Unemployment “1.16 -1.16

~494.61 -494.61
Net Pay 1,169.39 1,169.39

myDoc Urgent Gare, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

000040
myDoc Urgent CGraS€ 2:19-cv-02309-PBT
1420 Locust St, RIA
PA 19102

 

Direct Deposit

Document 14 Filed 10/22/19 Page 43 of 79

 

 

 

 

Employee Pay Stub Check number: DD1654

Employee
Te

Pay Period: 12/03/2017 - 12/16/2017 _

 

 

 

 

Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 15:00 52.00 780.00 10,374.00 Checking - ****7604 749.65
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee -30.35 405.34 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding 0.00 -1,296.00
Secial Security Employee 0.00 -594.83 Memo
Medicare Employee 0.00 -139.11 Direct Deposit
PA - Withholding 0.00 -294.50
PA - Unemployment 0.00 6.72

——_—_2.00 872

-30,35 -2,736.50

Net Pay 749.65 7,637.50

‘Dac Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit ay
q
myDoc Urgent C@aS€ 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 44 of 79
rgen :

1420 Locust St, RIA
PA 19102

REBECCAH QS,

Direct Deposit

 

 

Employee Pay Stub Check number. DD1544

 

 

 

 

Pay Period: 08/27/2017 - 09/09/2017 Pay Date: 09/13/2017

Employee
REBECCAH

 

 

 

 

 

Earnings and Hours Qty a Rate Current YTD Amount Direct Deposit Amount
Hourly 12:30 §1.00 837.50 837.50 Checking - *****"*2647 502.78
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payrall Employee -24,93 -24.93 Sick ; 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -41.00 -41.00
Social Security Employee -39.53 -39.53 Memo
Medicare Employee 9.24 9.24 Direct Deposit
PA - Withholding -19.57 19.57
PA - Unemployment -0.45 -0.45

eG

~134.72 -134.72

Net Pay 502.78 502.78

‘Doc Urgent Care, 1420 Lacust St, R1A, PA 19102

Powered by Intuit Payroll

000042
myDoc Urgent
1420 Locust St, RIA
PA 19102

REBECCAH @.
eee

Direct Deposit

  

—

 
  

SSN

 

9
Gase 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 45 of 7

 

a a alan

Pay Date: 12/20/2017

 

 

 

Amount

490.16

Earned YTD Used Available
0:00 0:00
0:00 0:00

 

Earnings and Hours Qty Rate Current YTD Amount Direct Deposit
Hourly 10:00 51.00 510.00 3,952.50 Checking - "*****9647
Taxes Current YTD Amount Paid Time Off
PHL - Payroll Employee -19.84 -154.24 Sick
Medicare Employee Addl Tax 0.00 0.00 Vacation
Federal Withholding 0.00 184,00
Social Security Employee 0.00 -213.44 Memo
Medicare Employee 0.00 49.92 Direct Deposit
PA - Withholding 0.00 -105.70
PA - Unemployment 0.00 2.41

-19.84 -709.74
Net Pay 490.16 3,242.79

Joc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

000043
 

; \ a Sm, Incr en 0 00
Case 2:19-cv-02309-PBT Document 14 reaiien ee sBOOUSD

7800.00
1420 LOCUST ST, R1A m6 7800.00

eas ea ——
PHILADELPHIA PA 19102 “ts
am

3 13 Sabo Retramect Thindaarty
SARAH Ce
COPY FoR EMPLOYER fa thee
PA SUI EE 5.46
Se. arenas —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f I ec's addmss and 21P code 5
Sta, i? Bisie orama tan oa jean —— a reer —————
a ttn no Se ee
- FOR YOUR ORDS 7800.06 304.99 |PHL =" Bayroit ~
Form W-2 Wage and tax temeant 2017 Departmen OF the Tronaury-intemal Ravanuc Servica OMB? 1548-0009

 

 

 

 

 

 

 

 

 

 

   
    

  

MYDOC URGENT CARE
1420 LOCUST ST, RIA

3480.00
3480.0

  
 
 
 

 
 

PHILADELPHIA PA 19102

NIKKI Qa.

  
  
 

 
 

COPY FOR EMPLOYER

 

PA SUI EE

  

Dorrie WMedical A486. 67 anT

(LV do]

000044
Document 14 Filed 10/22/19 Page 47 of 79

myDoc Urgeyt Gays 2:19-cv-02309-PBT
1420 Locust St RIA
PA 19102

 

Sarah

Direct Deposit

 

 

 

 

~“Emaloyee Pen S97 Oa aS Boe .
Employee Pay Stub Check number: DD1304 Pay Period: 12/18/2016 - 12/31/2016 Pay Date: 01/02/2017
Employee . : SSN
Sara
Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 52:00 15.00 780.00 780.00 Checking - Meeeeeen7gy 579,33
Taxes . Current YTD Amount aig Time Off Earned YTD Used Available
——

PHL - Payroll Employee 30.50 -30.50 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0: 00
Federal Withholding -86.00 -86,00
Social Security Employee 48.36 48.36 Memo
Medicare Employee -11.34 11.31 Direct Deposit
PA- Withholding 23.95 23.95 °
PA - Unemployment -0.55 -0.55

-200.67 ~200.67
Net Pay 579,33 579.33

Moc Urgent Care, 1420 Locust St, R1A, PA 19102 Prova aA re
000045
1420 Locust St, RIA
PA 19102

Sarah

Direct Deposit

 

 

 

Check number. DD1414

 

Pay Period: 04/09/2017 - 04/22/2017

 

 

 

 

Employee Pay Stub Pay Date: 04/26/2017
Employee SSN . Status (Fed/State) Allowances/Extra
Sars aes) SingleWithhold Fed-0/0/PA-0/0
Earnings and Hours Oh” Rate Current YTD Amount Direct Deposit Amount
Hourly 25:00 15.00 375.00 7,800.00 Checking - ******=9764 290.88
Taxes Current YTD Amount Memo
PHL - Payroll Employee 14.66 -304.99 Direct Deposit
Medicare Employee Addl Tax 0.00 0.00
Federal Withholding -29.00 -894.00
Social Security Employee -23,25 -483.60
Medicare Employee -5.44 -113.10
PA - Withholding -11,51 -239,47
PA - Unemployment -0.26 -5.46
-84,12 -2,040.62
Net Pay 290.88 5,759.38

yDoc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

000046
myDoc Urgent &@Se 2:19-cv-02309-PBT

1420 Locust St, RIA
PA 19102

Nikki

Direct Deposit

Document 14 Filed 10/22/19 Page 49 of 79

 

 

 

 

Employee Pay Stub Check number: DD1299

Employee

  

Pay Period: 12/18/2016 - 12/31/2016

 
 

SSN

a —. a

Pay Date: 01/02/2017

 

 

 

 

Earnings and Hours Qyg” Rate Current YTD Amount Direct Deposit Amount
Hourly 20:00 15.00 300.00 * 300.00 Checking - ******91 04 234,90
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee “11.73 “11.73 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -21.00 21.00
Social Security Employee -18.60 -18,.60 Memo
Medicare Employee 4.35 4.35 Direct Deposit
PA - Withholding 9.21 -9.21
PA - Unemployment -0.21 -0.21

ee Se #249

-65.10 -65.10

Net Pay 234.90 234.90

/Doc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

000047
myDoc Urgent Gage 2:19-cv-02309-PBT

1420 Locust St, RIA
PA 19102

Nikki

Direct Deposit

 

 

 

Employee § Pay Stub

Employee

Document 14 Filed 10/22/19 Page 50 of 79

 

Check number. DD1ae4

Nikki Clasetre EPP elim lcaaiaPhilacalabionnacsangas

Pay Period: 02/26/2017 - 03/1 1/2017
SSN Status (Fed/State)
Single/Withhold

 

Allowances/Extra
Fed-0/0/PA-0/0

 

 

Earnings and Hours Oty Rate Current YTD Amount Direct Deposit Amount
Hourly 24:30 15.00 367.50 3,480.00 Checking - ******94 94 285.498
Taxes Current YTD Amount Memo
PHL - Payroll Employee -14,37 -136.07 Direct Deposit
Medicare Employee Addl Tax 0.00 0.00
Federal Withholding -28,00 ~346,00
Social Security Employee -22.78 -215.76
Medicare Employee -5,33 -50.46
PA - Withholding -11.28 106.83
PA - Unemployment -0.26 2.44
-82.02 -857.56
Net Pay 285.48 2,622.44

‘Doc Urgent Care, 1420 Locust St, RIA, PA 19102

Powered by Intuit Payroll

GO0048
“Te ™ MANOLIYE CAR

Sa MueMUNS Tor Box {5 Ag bth
: ) Pied 10/23/10] a Walion |2Federal income tax withheld
fs 5 -49-cv-02309-PBT Docu A p Seat Samra ae wae OO
1420 rocuse BS a! eS site zeae
PHILADELPHTA pa 19192

8846.75 —eeleare tax withhord
oo's first name and initial Lastname —

————
106635454
MEGAN @

f Employee's address and ZIP code

S| employers 1D.No, JE State wanes ins, etc.
=

Py RYOUR BRE RDS----

‘orm W-2 Wago and Tax Statement 2017

  

08, Hpsr
Ae
ure wag

         
     
   
   
  
 
 
     
 
 
 

Department of tho Treasury-Intamal Rovenue Servico

ane

—Uployer's Idontiication numbor
© Employers namo, address and 21

a

—
P code)

MYDOC URGENT CARE

 

12b

1420 Locust ST, RIA

 

PHILADELPHIA PA 19102

(s Emeloyente irstnarae and lolial———cast aa

REY ae

{ Employoo's address and ZIP codo

Form W-2 Wage and Tax Statement 2017

106635454

 

 

 

 

 

 

 

 

 

 

 

12a Seo instructions for Box 12 fi Wages, tins, other compansation | 2 Fodaral income tax withhold
is 332.00

ab Sovlal security wages ——— | 4 Social security tax wilhal —}
|_Is 4165.00 182.28
12

1420 Locust ST, RIA Is 4165.00 42.63
t2d 7 Social securitylpa 8 Allocatnd tins

PHILADELPHIA PA 19192 Is

(o Employee's first onma-and intial_—_———Last ame

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ji. Dependent care heneiiis
106635454 onguall in 13 Eien, Retrament Third-party!
LYN OF
COPY FOREMPLOYER fia er
: 2.525 for 25 pa 25.00
: EPA SUT ER

  

 

 

 

 

 

 

 

 

 

2.06
f Employoo's addross and ZIP tode at = i wi 7 ats = - =
2. 16 Stato wages, tips, ete, ic eal Incomo [20 Locally name
P2008 4208 — Ee RAE a Pannen
ol 4165.00 162.05 PHL = “Bayroil |
Form W-2 Wage and Tax Statement 2 0 1 7 Dopartment of the Treasury-Intormnal Ravenue Servico OMB #? 1545-0008

Fist 2 SeaC 2 Pormtime Foor. weelcone( Shefes

000049
iled 10/22/19 Page 52 of 79
myDoc Urgent Case 2:19-cv-02309-PBT Document 14 Filed

1420 Locust St, RIA
PA 19102

 

Megan

Direct Deposit

 

 

 

 

 

 

 

 

 

Employee Pay Stub Check number. DD1336 Pay Period: 01/29/2017 - 0/11/0017 Pay Date: om 132017
Employee
Earnings and Hours Qty &” Rate Current YTD Amount Direct Deposit Amount
Hourly 19:00 25.00 475.00 475.00 Checking - *********5593 391.18
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee 18.57 “18.57 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -14.00 -14.00
Social Security Employee -29.45 -29.45 Memo
Medicare Employee -6.89 6.89 Direct Deposit
PA - Withholding -14.58 “14.58
PA - Unemployment -0.33 -0.33

SS -0.33

-83,82 +83.82
Net Pay 391.18 391.18
yDoc Urgent Care, 1420 Locust St, R1A, PA 19102 Powered by Intuit Payroll

CC0050
of 79
myDoc UrgentCage 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 53 7

1420 Locust St, RIA
PA 19102

  

Megan

Direct Deposit

 

 

 

 

 

 

 

 

 

 

e
Employee Pay Stub Check number: DD1589 Pay Period: 10/08/2017 - 10/24/2017 Pay Date: 10880
Employee SSN Status (Fed/State) Allowances/Extra
a ee GR ecto Fed-0/0/PA-0/0
Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 5:39 25.00 137.50 8,848.75 — Checking - Suoeeneee7 484 132.29
Taxes Current YTD Amount Memo
PHL - Payroll Employee -§.38 “346.01 Direct Deposit
Medicare Employee Addl Tax 0.00 0.00
Federal Withholding 0.00 -378.00
Social Security Employee -8,52 -548.62
Medicare Employee -2.00 ~128.341
PA - Withholding 4,22 -271.68
PA - Unemployment -0.09 -6.19
-20.21 ~1,678.81
Adjustments to Net Pay Current YTD Amount
Reimbursement 15.00 71,00
Net Pay 132.29 7,240.94
‘Doc Urgent Care, 1420 Locust St, R1A, PA 19102 Powered by Intuit Payroll

Ccoosi
1420 Locust St, RIA
PA 19102

Lauren

 

Direct Deposit

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee Pay Stub Check number: DD1376 Pay Period: 03/12/2017 03/25/2017 Pay Date: 08900 Ta
Employee SSN
Lauren
Earnings and Hours aty Rate Current YTD Amount Direct Deposit Amount
Hourly Ss 25.00 1,268.75 1,288.75 — Checking - ****"7 183 996.24
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee -49.61 “49.61 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding ~B86.00 -86.00
Social Security Employee -78.66 -78.66 Memo
Medicare Employee -18.40 “18.40 Direct De osit
PA - Withholding -38.95 Seg SPeaep
PA - Unemployment -0.89 -0.89

-272.51 -272.51
Net Pay 996.24 996.24

‘Doc Urgent Care, 1420 Locust St. RIA, PA 19402 Powered by Intuit Payroll

OC005z
5 of 79
myDoc Urgent Gaase 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 5

1420 Locust St RIA
PA 19102

_Lauren So,
Sonnaaee —

Direct Deposit

 

Employee Pay Stub

Check number. Db1662

gF

Pay Period: 12/03/2017 7 12N6/2017

Employee

Pay Date: 12/20/2017

 

 

 

 

 

 

 

 

Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly any 26.00 676.00 15,620.75 Checking ahhh 1 8g 652.57
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee 23.43 ~604.23 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding 0.00 -788,00
Social Security Employee 0.00 -926.57 Memo
Medicare Employee 0.00 “218.70 Direct De osit
PA - Withholding 0.00 ~458.81 ?
PA - Unemployment 0.00 -10.46

-23.43 3,004.77
Adjustments to Net Pay Current YTD Amount
2.$25 for 25 patient bonus 125.00
Net Pay 652.57 12,740.98

Doc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

000053
Case 2:19-cv-02309-PBT Document14 Filed 10/22/19 Page 56 of 79

CONFIDENTIAL

myDoc Urgent Care
Summary of Employees Full Time and Part Time

Staff Line-Up for each location: 1) Medical Provider 2) Medical Assistant 3) Front Desk
(two full time medical assistants double as xRay, one full time front desk staff doubles as xRay)

2018
Staff First Name and Last Name Initial
Qi Q2 Q3 Qa
1420 Locust Street Position
Full Time Staff

1 Medical Provider anv Any Any, any

2 Medical Assistant/xRay Tyrone Tyrone Tyrone Tyrone]
3 Medical Assistant Lynecg Sharon Sharong, Sharon
4 Front Desk Ch sf chris Chris Chris

5 xRay/Front Desk Shanell ff Shanell e Shanell @ Shanellff

Travel Between Offices Front Desk Chris gf
Medical Assistant / xRay Tyrone 9

3717 Chestnut Street

Full Time Staff
6 Medical Provider Mehrnaz Mehrnaz Joseph Joseph
7 Medical Assistant/Xray _ Martha Martha Martha Martha

8 Front Desk Rich Rich 4 Rich Rich s

Part Time staff

Medical Provider panieifso/wig Hawah Bishejwi weekend)

Lynn # (5 hr/wk on Sundays)

Jazmine exon:

Poonam (Shr/wk, weekend) Mehrnazff (20br/wk)

Medical Assistant
Stephanie (10hr/wk, weekend)

Billing/FrontDesk Scottie (20-30hr/wk)

C0063
Case 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 57 th

N

Ff

 

 

 

 

 

 

! oyer s Identification number

 

ie overs name, address, and ZIP code!

   

12a See Instructions far Box 12

I

 

MYDOC URGENT CARE
1420 LOCUST ST, RIA

PHILADELPHIA PA 19102
(o Employee's first nameand initial Lastname

  

 
 

    
 

 

ENTIAL

oa af

 

 

 

 

Ge oe —
AcE

 

 

 

 

 

 

 

Wages, tips, other compensation | Federal Income tax wihheld
$ 127800.00 15911.00
12b II secury os jal eo tax wihhe
127800.00 7923.60
127800.00 1853.10
12d i
I$
10 Dependent care benofits |
GE, it Nonquantied plans 43 Ray, ion Tricc-part
a one
COPY FOREMPLOYER [Other
2.825 for 25 pa 425.00
Healthcare Prem 2438.00
a Employee's soc. s2¢. no Reimbursement 117.00
PA SUI EE 76.68
TeEocal wages, Si Lecalincome tax

 

 

 

 

Conv Wnvoun ticks =

IRDS
Form W-2 Wage and Tax Statement 2 0 — 8

 

 

 

127800.00

4694.29

 

 

 

 

Department of the Treasury-Internal Revenue Service

Doig FU # |

9 iY \sr $ ase 2O\ Selo CN ogee, ‘
0

OMB # 1545-0008

= Meckicat Drover"

000064
Case 2:19-cv-02309-PBT
myDoc Urgent Care

1420 Locust St, RIA
PA 19102

Direct Deposit

Document 14 Filed 10/22/19 Page 58 of 79

 

Employee Pay Stub Check number: DD1662

Pay Period: 12/17/2017 - 12/30/2017

Employee
a

Pay Date: 01/04/2018

 

 

 

 

 

 

Earnings and Hours Qty Rate Current YTD Amount _ Direct Deposit Amount
Hourly 90:00 60.00 5,400.00 5,400.00 Checking - *****0249 3,853.76
Healthcare Premium 87.00 87.00 ‘i Tine G8
90:00 5,487.00 5,487.00 Paid Time Earned YTD Used Available
Sick 0:00 0:00
Taxes Current YTD Amount Vacation 0:00 ne
PHL - Payroll Employee -210.10 -210.10
Medicare Employee Addl Tax 0.00 0.00 Memo
Federal Withholding -861,00 -861.00 Direct Deposit
Social Security Employee -334.80 -334.B80
Medicare Employee -78.30 -78.30
PA - Withholding -165.78 -165.78
PA - Unemployment 3,24 -3.24
-1,653,22 -1,653.22
Adjustments to Net Pay Current YTD Amount
Reimbursement 20.00 20.00
Net Pay 3,853.78 3,853.78

myDoc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

000065
Case 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 59 of 79

Doc U! Cc nA j rh =
1420 Locst St, RIA CONFIDENTIAI
PA 19102

 

Direct Deposit

 

 

 

 

 

 

 

 

Employee Pay Stub Check number: DD2037 Pay Period: 12/02/2018 - 12/15/2018 Pay Date: 12/19/2018
Employee
ee
Earnings and Hours Qty Rate Current YTD Amount —_ Direct Deposit Amount
Hourly 80:00 62.00 4,960.00 124,600.00 Checking - ******0249 3,642.86
Overtime (x1.5) hourly 180.00 .
Healthcare Premium 2,438.00 Paid Time Off Earned YTD Used Available
Vacation Rate 3,020.00 Sick 0:00 0:00
80:00 4,960.00 130,238.00 Vacation 4:37 -2:18
Taxes Current YTD Amount jemo
PHL - Payroll Employee -171.45 -4,624.29 Direct Deposit
Medicare Employee Addl Tax 0.00 0.00
Federal Withholding -611.00 -15,911.00
Social Security Employee -307.52 -7,923.60
Medicare Employee -71.92 -1,853.10
PA - Withholding “152.27 -3,923.46
PA - Unemployment -2.98 -76.68
-1,917.14 -34,382,13
Adjustments to Net Pay Current YTD Amount
2.$25 for 25 patient bonus 425.00
Reimbursement 117.00
542.00
Net Pay 3,642.86 96,397.87
myDoc Urgent Care, 1420 Locust St, R1A, PA 19102 Powered by Intuit Payroll

00066
Case 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 60 ofPONFIDENTIAL

   

MYDOC URGENT CARE
Cc 2559.83

598.67

1420 LOCUST ST, RIA
PHILADELPHIA PA 19102

Oo
COPY FOR EMPLOYER
2.925 for 25 pa 375.00

Qoarse rT AK 2
Wudsca aD SAT

Base Tee LO

ry

De

000067
Case 2:19-cv-02309-PBT

myDoc Urgent Care
1420 Locust St, RIA
PA 19102

TYRONE

Direct Deposit

Employee Pay Stub Check number; DD1676

 

Document 14 Filed 10/22/19 Page 61 of 79

Pay Period: 12/17/2017 - 12/30/2017

Employee
7h ira —$ qanaa-

 
 
 

ry

—_

Pay Date: 01/04/2018

 

 

 

 

Earnings and Hours Qty Rate Current YTD Amount _Direct Deposit Amount
Hourly 79:15 25.00 1,981.25 1,981.25 Checking - *******""6019 1,484.59
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee -77.08 77.08 ~~ Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -208.00 -206.00
Social Security Employee -122.84 122.84 Memo
Medicare Employee -28.73 28.73 Direct Deposit
PA - Withholding -60.82 -60.82
PA - Unemployment 1.19 “1.19

496.66 -496.66
Net Pay 1,484.59 1,484.59

nyDoc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

600068
:19-cv-02309-PBT
myDoc Urgent case 2:19 CV

1420 Locust St, RIA
PA 19102

TYRONE

Direct Deposit

Document 14 Filed 10/22/19 Page 62 of 79

 

Employee Pay Stub Check number: DD2051

 

Pay Period: 12/02/2018 - 12/15/2018

Employee SSN
TYRONE

Pay Date: 12/19/2018

 

 

 

 

 

 

Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 60:54 25.00 1,522.50 41,287.51 Checking - "********6019 1,219.74
Taxes Current YTD Amount _— Paid Time Off Earned YTD Used Available
PHL - Payroll Employee ~52.63 -1,518.83 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -111.00 -3,148.00
Social Security Employee -94.40 -2,559,83 | Memo
Medicare Employee -22.08 “598.67 Direct Deposit
PA - Withholding 48.74 -1,267,53
PA - Unemployment -0.91 24,77

TT

-327.76 -9,117.63

Adjustments to Net Pay Current YTD Amount
2.$25 for 25 patient bonus 25.00 375.00
Net Pay 1,219.74 32,544.88

myDoc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

000069
Case 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page "et INFIDENTIAL

 

 

 

 

 

 

 

 

   
  

 

 

 

 

 

 

 
  
   

 

Lb Employers ldaniifleation numbor 42a Soe instructions for Hox 1 Wines Une, other compensation eral Income tax wilhhald
Ls Employes: $name, ai ress, and ZIP coda $ 0. 434 00
12b Social security wages 4 Social security tax wi ne
MYDOC URGENT CARE ls 5860.35 363.34
1420 LOCUST sv, RIA ns 5860.25 84.97
Tad i
PHILADELPHIA PA 19102
i Verification code
106635454

 

 

 

 

LYNEE

 

 

 

    
  

f Employee's address and ZIP code
15 Stato

     

ti I on
nn NO 25 | Ty

 

 

 

he Qeare

Alay va eS
WwhS nor ofhered An Cimpleyomenr Lettur

Medical USSIi SLAY

geit ise lest by sho endosed

000070
Case 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 64 of

myDoc Urgent Care
1420 Locust St, RLA
PA 19102

LYNE

CREE ES

Direct Deposit

79

  

 

 

Employee Pay Stub

Check number: DD1667

Pay Period: 12/17/2017 - 12/30/2017

Employee
LYNEE

Pay Date: 01/04/2018

 

 

 

 

Earnings and Hours Qty Rate Current YTD Amount _— Direct Deposit Amount
Hourly 32:00 14.00 448.00 448.00 Checking - "***********7449 200.00
Checking - ********8740

Taxes Current YTD Amount a Meat
PHL - Payroll Employee 17.43 ata «6 ine ot Eamed YTD Used Available
Medicare Employee Addl Tax 0.00 0.00 Sick 0:00 0:00
Federal Withholding -20.00 -20.00 Vacation 0:00 0:00
Social Security Employee -27.78 -27.78
Medicare Employee ~6.50 6.50 Memo
PA - Withhalding 13.75 “13.75 Direct Deposit
PA - Unemployment -0.27 -0.27

-85.73 -85.73
Net Pay 362.27

myDoc Urgent Care, 1420 Locust St, R1A, PA 19102

362.27

Powered by Intuit Payroll

G00071
Case 2:19-cv-02309-PBT

myDoc Urgent Caré
1420 Locust St, RIA
PA 19102

 

Direct Deposit

Employee Pay Stub Check number: DD1754

Document 14 Filed 10/22/19 Page 65 Of VOL I/\E

y
Pay Period: 03/11/2018 - 03/24/2018 ©

 

Pay Date: 03/28/2018

Allowances/Extra

 

Employee Status (Fed/State)
LYNE Single/Withhold

Fed-1/0/PA-0/0

 

 

 

 

Earnings and Hours Qty Rate Current YTD Amount _— Direct Deposit Amount
Hourly 61:15 15,00 918.75 5,860.25 Checking - ********"***7449 200.00
Checking - ********8740 541,94
Taxes Current YTD Amount
PHL - Payroll Employee “35.75 -228.01 Memo
Medicare Employee Addl Tax 0.00 0.00 Direct Deposit
Federal Withholding -67.00 -434.00
Social Security Employee -56.97 -363.34
Medicare Employee -13.32 -84.97
PA - Withholding -28,21 -179.90
PA - Unemployment -0.56 -3.52
-201.81 1,293.74
Adjustments to Net Pay Current YTD Amount
2.$25 for 25 patient bonus 25.00 100.00
Net Pay 741.94 4,666.51

myDoc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

O000%z
Case 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 66 of 9

 
  

 

 

lover's name, address oe Sada i2a See instructions for Box 12 Wages, ti othor componsation 2 Federal Income tax withheld
-addmss, and ZIP cade $ 33890.00 2348.00
MYDOC URGENT CARE 12b Social secunty wa 4a curity ta Te
= 33890.00 2101.18
1420 Locust st, Ria °
. ls 33890.00 491.41
PHILADELPHTA PA 19102 Is
n¢ initial Cast name ———

 

 

 

 

Snaua fang 3 Sete, Ri
SHARON | am

 

 

 

 

 

  
  

 

 

 

 

 

akk pay
COPY FOR EMPLOYER of CI CI
2.$25 for 25 pa 1375.00
a Empleo PA SUI EE 20.33
f Employeo's addrass and ZIP code
ce] Employer's sta’ D. No, 16 D wat lips, etc. 17 State Income tax wa ce 13 Local income tax 20 Locailty name
2002 4408 a 8 90.00; Tomo a3 : 7 """'358007 G6 7 --~-- aage aed een- sO
33890. 00 1225.53 PHT. = “Bayroit
‘orm W-2 Wago and Tax Statement 20 18 Departmant of tho Treasury-intermal Revenue Service OMB #4 008

 

 

Qk ET # >

Naked — WE StSONIT™

oly 14 Last pon Stub enclogat

000073
Case 2:19-cv-02309-PBT

Document 14 Filed 10/22/19 Page 67 of,7

 

 

 

 

 

 

myDoc Urgent Care

1420 Locust St, RIA

PA 19102

SHARON
Direct Deposit
= 7 wt
Employee Pay Stub Check number: DD1730 Pay Period: 02/11/2018 - 02/24/2018 #& Pay Date: 02/28/2018
Employee SSN
SHARO
Earnings and Hours Qty Rate Current YTD Amount _ Direct Deposit Amount
Hourly 55:30 15.00 832.50 832.50 Checking - ***7575 764.20
Taxes Current YTD Amount —— Paid Time Off Eamed YTD Used Available
PHL - Payroll Employee -32.55 -32.55 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -21.00 -21,00
Social Security Employee -51.62 -51,62 Memo
Medicare Employee -12.07 -12.07 Direct Deposit
PA - Withholding 25.56 Meee ween
PA - Unemployment -0.50 -0.50
-143.30 -143.30

Adjustments to Net Pay Current YTD Amount
2.$25 for 25 patient bonus 75.00 75.00
Net Pay 764.20 764.20

myDoc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll
st
voOUTA
Case 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 68 of 79
myDoc Urgent Care iV

1420 Locust St, RIA NP IDEN TTA
PA 19102 -

 

 

Direct Deposit

 

 

 

 

 

 

 

Employee Pay Stub Check number: DD2049 Pay Period: 12/02/2018 - 12/15/2018 Pay Date: 12/19/2018
Employee
SHARON,
Earnings and Hours Qty Rate Current YTD Amount _— Direct Deposit Amount
Hourly 80:00 17.00 1,360.00 28,261.25 Checking - *****"7575 4,780.21
Overtime (x1.5) hourly 32:00 25.50 816.00 5,628.75 .
142:00 2,176.00 sion Fado perme af0 eet Avaieits
Sick 0:00 0:00
Taxes Current YTD Amount Vacation 0.00 00
PHL - Payroll Employee -75.22 -1,225.53
Medicare Employee Addl Tax 0,00 0.00 Memo
Federal Withholding -186.00 -2,348,00 Direct Deposit
Social Security Employee -134.91 -2,101.18
Medicare Employee -31.56 491.41
PA - Withholding -66.80 -1,040.43
PA - Unemployment : -1.30 -20.33
-495.79 -7,226.88
Adjustments to Net Pay Current YTD Amount
2.525 for 25 patient bonus 100.00 1,375.00
Net Pay 1,780.21 28,038.12
myDoc Urgent Care, 1420 Locust St, R1A, PA 19102 Powered by Intuit Payroll

000075
Case 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 69/ OOK

ee

 

REV 12/29/18 OSP

 

 

CONFIDENTIAL

 

[b Employers Identification numbar
“eEimgloyors name, aderess, and cor: cr DlSyarE namne, addiets aon 7IP Gods

 

 

MYDOC URGENT CARE
1420 LOCUST ST, RIA
PHILADELPHIA PA 19102

 

 

 

 

 

le Faployee's first name.and initial Last name

 

CHRISTOPHER

 

f Employeo's address and ZIP code

 

 

 

 

 

 

 

 

 

 

 

 

12a See instructions for Box 12 es, tips, other compensation | 2 Federal Income tax withhold
34716.00 3075.00
12b cial securt es. 4 Social security tax withhold
Is 34716.00 2152.39
12¢ i
is 34716.00 503.38
12d 8 Allocated tips
Is
so 2 Verification coo 0 Dapandent care bonafits
106635454 -
Hi Nonqualified plans 73 Sian, Ratement Tera par
Db
COPY FOREMPLOYER |i Other
2.$25 for 25 pa 650.00
a Enhispouuacciaga Go PA SUI EE 20.83
ee  aeTte 00, 06577] ———— ee!
34716.00 1271.02 |PHL —- Payroll

pee sre pi

 

 

 

Form W-2 Wage and Tax Statement 2018

wor 8

Oepartment of the Treasury-intemal Revenue Service

erat ef

ont Qos

ok sth las* Phot Sub

 

 

 

OMB # 1545-0008

Caco Sek.

oomat
€

Gc
Go
=¥
33
Case 2:19-cv-02309-PBT
myDoc Urgent Care

1420 Locust St, RIA
PA 19102

Christophe

 

Direct Deposit

 

 

Employee Pay Stub Check number: DD1663

Pay Period: 12/17/2017 - 12/30/2017

Employee
Christophe

Pay Date: 01/04/2018

 

 

 

Earnings and Hours Qty Rate Current YTD Amount _ Direct Deposit Amount
Hourly 60:00 17,00 1,020.00 1,020.00 Checking - ********4242 772.36
Taxes Current YTD Amount _— Paid Time Off Earned YTD Used Available
PHL - Payroll Employee -39.69 -39.69 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -98.00 -98,00
Social Security Employee -63,24 -63.24 Memo
Medicare Employee -14.79 -14.79 Direct Deposit
PA - Withholding -31.31 -31.34
PA - Unemployment -0.61 -0.61

-247.64 -247.64
Net Pay 772.36 772.36

myDoc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

000077
Case 2:19-cv-02309-PBT

myDoc Urgent Care
1420 Locust St, RIA
PA 19102

Christopher

 

Direct Deposit

Employee Pay Stub

Check number: DD2039

Document 14 Filed 10/22/19 Page 71 of 79 nite

x.

Pay Period: 12/02/2018 - 12/15/2018

Employee

Pay Date: 12/19/2018

 

 

 

 

 

Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 75:45 18.00 1,363.50 33,227.25 Checking - ™™****4249 1,133.85
Overtime (x1.5) hourly 3:00 27.00 81.00 1,038.75 .
Vacation Rate 450.00 Paid Time Off Earned YTD Used Available
78:45 1,444.50 34,716.00 Sick / 0:00 0:00
Taxes Current YTDAmount  V@calion 0:00 45:05
PHL - Payroll Employee -49.93 -1,271.02 Memo
Medicare Employee Addl Tax 0.00 0.00 Direct Deposit
Federal Withholding -130.00 -3,075.00
Social Security Employee ~89.56 -2,152.39
Medicare Employee -20.94 -503.38
PA - Withholding ~44.35 -1,065,77
PA - Unemployment -0.87 -20.83
= 20.83
-335.65 -8,088.39
Adjustments to Net Pay Current YTD Amount
2.$25 for 25 patient bonus 25.00 650.00
Net Pay 1,133.85 27,277.61

nyDoe Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

OCOO78
Case 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 72 of ‘An

Ee be
USE Y LL
2b s

 

 

 

  
 
 

REV 12/29/18 osp

 

MYDOC URGENT CARE

    

    
 

44174.06
44 0

   
 

1420 LOCUST ST, RIA
PHILADELPHIA PA 19102

a

   

 

COPY FOR EMPLOYER

 
 
 

+$25 for 25 pa
SUI EE

  

‘oiS Etat 6
Akay | Bont “ose

ok “[grs [ask pest encloteel

000079
myDoc Urgent CafeaSe€ 2:19-cv-02309-PBT

Document 14 Filed 10/22/19 Page 73 of 79

 
  

 

1420 Locust St, RIA
PA 19102
Shanell
Direct Deposit
SS
Employee Pay Stub Check number: DD1675 Pay Period: 12/17/2017 - 12/30/2017 Pay Date: 01/04/2018

Employee SN

 

 

 

 

 

Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 60:45 25.00 1,518.75 1,518.75 Checking - ****9301 1,098.94
Taxes Current YTD Amount ~—— Paid Time Off Earned YTD Used Available
PHL - Payroll Employee -59.09 -59.09 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -197.00 -197.00
Social Security Employee -94.16 -94.16 Memo
Medicare Employee ~22.02 -22.02 Direct Deposit
PA - Withholding 46.63 -46.63
PA - Unemployment -0.91 -0.91

419.841 419.81
Net Pay 1,098.94 1,098.94

nyDoc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

C00086
ge 74 of 79\\/EIP\f

  

Case 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Pa
myDoc Urgent Care
1420 Locust St, RIA

PA 19102

Shanell

Direct Deposit

 

 

 

 

 

 

 

Employee Pay Stub Check number: DD2048 Pay Period: 12/02/2018 - 12/15/20187 Pay Date: 12/19/2018
Employee SSN
Earnings and Hours Qty Rate Current YTD Amount _ Direct Deposit Amount
Hourly 74:15 26.25 1,870.31 44,174.06 Checking - ****9301 4,380.04
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee -64.65 -1,621.18 Sick 0:00 0:00
Medicare Employee Addl Tax 0.00 0.00 Vacation 0:00 0:00
Federal Withholding -224.00 -5,036.00
Social Security Employee “115.96 -2,738.79 Memo
Medicare Employee -27.12 640.52 Direct Deposit
PA - Withholding -57.42 -1,356.17
PA - Unemployment -1.12 -26.50
-490,27 711,419.16
Adjustments to Net Pay Current YTD Amount
2.$25 for 25 patient bonus 500.00
Net Pay 1,380.04 33,254.90
nyDoc Urgent Care, 1420 Locust St, R1A, PA 19102 Powered by Intuit Payroll

CO0081
Case 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 75 of 79

ee

‘8 Identi ion numbor.

employers name, address, and ZIP coda]

ee

i

 

12a See instructions for Box 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

 

 

 

 

 

 

i Wages, th Tae ansation 2 Fedaral income tax withheld
$ 9431.27 i
MYDOC URGENT CARRE 12b Socks wages 4 Social secu; 34 0 00
Is 49431.27 3064.74
1420 U : ae t |
MOCUST BEn RIA i 49431,27 716.75
7
PHILADELPHIA PA 1 9102 Is
‘o- Employes’s first name and Initia Last namo OT P Verification code
i Nonqualiied plans 5 Sahoy Wotrement Thea]
JOSEPH -—_——_________ fof =
COPY FOR EMPLOYER Ha Other +
2.$25 for 25 pa 1425.00
PA way | ja Employee's coe. sec.no__|A SUI EE 29.66
en = ————
49431.27 1932.85
‘orm W-2 Wage and Tax Statement 2 O1 8 Department of tha Treasury-internal Revenue Service

 

 

 

 

OMB # 1545-0008

 

 

 

REV 12/29/18 OsP

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nes ons for Wa tips, other compensation | 2 Fadaral Income tax wilhhold
: sis 200, 00 ' 703630. 60 ss 48227. 00
i ~ S Social secu: eS: ET a. a
BOOS UNREED: (CARE Ph 108830 .60 6747.50
120
0.60 1578.04
1420 LOCUST ST, R1A i 10883 __
PHILADELPHIA PA 19102 _ Is ' a
(Employee's firstnameandiniual_._____Lastname.__ To i i i
“ 106635454 enquallfied plane ct Retremect =e
SNES PLOYER [i Other
5 &) ae $25 for 25 pa 1800.00
Healthcare Prem 130.00
eee” | Reimbursement 1 ee . ae
PA SUI EE :
one ips, ot 47 State Income ta: 18 Local wa ate, 19 Local Income tax ___.]20 Locality name. Scan casei
wages, t es nc x — —| se
PA [2002 4408] 108830 00, S34 0 come ae

 

 

103630. 60

 

3859.98

 

Form We-2 Wage and Tax Statement 9 a) 1 8

 

Dopartment of tho Troasury-Intemal Ravenue Service

aol S er Ht Ls

 

PHL — Payroll

 

 

 

OMB # 1545-0008.

JWcli Co (tev tLe

QD Yavedte fen ne AYER. wren

\ecus yo nook

Dooly is |ase (6A Stub Lactose
Case 2:19-cv-02309-PBT

myDoc Urgent Care
1420 Locust St, RIA
PA 19102

JOSEPH

Direct Deposit

 

Document 14 Filed 10/22/19 Page 76 of 79

   

 

 

 

 

eo

Employee Pay Stub Check number: DD1909 Pay Period: 07/29/2018 - 08/11/2018 Pay Date: 08/15/2018
Employee
JOSEPH,
Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 23:30 55.00 1,292.50 1,292.50 Checking - ******3736 971.62
Taxes Current YTD Amount Paid Time Off Earned YTD Used Available
PHL - Payroll Employee -50.54 -50.54 = Sick 0:00 0:00
Medicare Employee Addl Tax 0,00 0.00 Vacation 0:00 0:00
Federal Withholding -131.00 -131.00
Social Security Employee -80.14 -80.14 Memo
Medicare Employee ~18.74 “18.74 — Direct Deposit
PA - Withholding -39.68 -39.68
PA - Unemployment -0.78 -0.78

-320.88 -320.88
Net Pay 971.62 971.62

nyDoc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

000082
Case 2:19-cv-02309-PBT
myDoc Urgent Care

1420 Locust St, RIA
PA 19102

JOSEPH

Direct Deposit

Document 14 Filed 10/22/19 Page 77 off7®\\\

ONFIDENTIAI

=

—_—

 

Employee Pay Stub Check number: DD2042

Pay Period: 12/02/2018 - 12/15/2018 Pay Date: 12/19/2018

Employee SN
JOSEP!

 

 

 

 

 

Earnings and Hours Qty Rate Current YTD Amount Direct Deposit Amount
Hourly 80:00 55.00 4,400.00 39,792.50 Checking - ******3736 3,910.73
Overtime (x1.5) hourly 16:00 82.50 1,320.00 8,538.77
Vacation Rate 41,100.00 Paid Time Off Earned YTD Used Available
96:00 5,720.00 49,431.27 Sick 4:37 41:33
Taxes Current YTD Amount Vacation 0:00 -20:00
PHL - Payroll Employee -223.66 -1,932.85 Memo
Medicare Employee Addl Tax 0.00 0.00 Direct Deposit
Federal Withholding -1,119.00 -9,400.00
Social Security Employee -354.64 -3,064.74
Medicare Employee ~82.94 -716,75
PA - Withholding -175.60 ~1,517,.54
PA - Unemployment -3.43 -29.66
-1,959.27 -16,661.54
Adjustments to Net Pay Current YTD Amount
2.$25 for 25 patient bonus 150.00 1,425.00
Net Pay 3,910.73 34,194.73

myDoc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

000083
Case 2:19-cv-02309-PBT Document14 Filed 10/22/19 Pa

myDoc Urgent Care
1420 Locust St, RIA
PA 19102

Cerise

Direct Deposit

ge 78 of 79

  

UY

 

Employee Pay Stub Check number: DD1670

Pay Period: 12/17/2017 - 12/30/2017

Employee

Pay Date: 01/04/2018

 

 

 

 

 

 

 

Earnings and Hours Qty Rate Current YTD Amount _ Direct Deposit Amount
Hourly 91:00 54.00 4,914.00 4,914.00 Checking - ********"0669 3,040.86
Healthcare Premium 65.00 65.00 |
91-00 4,979.00 4,979.00 Paid Time Off Earned YTD Used Available
. Sick 0:00 0:00
Deductions From Gross Current YTD Amount Vacation 0:00 00
Simple IRA Vanguard -200.00 -200.00
Memo
Taxes Current YTD Amount Direct Deposit
PHL - Payroll Employee -183.41 -183.41
Medicare Employee Addl Tax 0.00 0.00
Federal Withholding ~1,025.00 -1,025,00
Social Security Employee ~304.67 -304.67
Medicare Employee -71,25 “71.25
PA - Withholding -150.86 -150.86
PA - Unemployment -2.95 2.95
1,738.14 -1,738.14
Net Pay 3,040.86 3,040.86

myDoc Urgent Care, 1420 Locust St, R1A, PA 19102

Powered by Intuit Payroll

C0084
Case 2:19-cv-02309-PBT Document 14 Filed 10/22/19 Page 79 of 79 a .
myDoc Urgent Care Wel i iy
1420 Locust St, RIA wh. Eo ews
PA 19102

 

MEHRNAZ Qi

 

 

 

 

 

 

 

 

 

 

Direct Deposit
Employee Pay Stub Check number: DD2045 Pay Period: 12/02/2018 - 12/15/2018 Pay Date: 12/19/2018
Employee SSN
1 eR omen Ss
Earnings and Hours Qty Rate Current YTD Amount _Direct Deposit Amount
Hourly 47:00 56.00 2,632.00 108,830.60 Checking - ""**"*"*0669 41,825.20
Healthcare Premium 130.00 Said Timed
47:00 2,632,00 108,960.60 Paid Time Off Eeaee 1B Used nas
Sick 0:00 0:00
Deductions From Gross Current YTD Amount Vacation 0:00 0:00
Simple IRA Vanguard ~200.00 -5,200.00
Memo
Taxes Current YTD Amount Direct Deposit
PHL - Payroll Employee -84,07 -3,859.98
Medicare Employee Adal Tax 0.00 0.00
Federal Withholding -348.00 -18,927.00
Social Security Employee -163.19 6,747.50
Medicare Employee -38,16 -1,578.04
PA - Withholding -80.80 -3,341.10
PA - Unemployment -1.58 -65,.30
-715.80 -34,518.92
Adjustments to Net Pay Current YTD Amount
2.$25 for 25 patient bonus 50.00 1,800.00
Reimbursement 59.00 1,655.28
109.00 3,455.28
Net Pay 1,825.20 72,696.96
myDoc Urgent Care, 1420 Locust St, R1A, PA 19102 Powered by Intuit Payroll

000085
